Citation Nr: 1622355	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  13-16 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for stroke residuals.

2.  Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Counsel







INTRODUCTION

The Veteran served on active duty from September 1969 to June 1971.   
These matters are before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran initiated a timely appeal of both issues in a February 2013 notice of disagreement.  A statement of the case (SOC) was issued in May 2013.  A substantive appeal must be filed within 60 days from the date that the RO mails the SOC to the Veteran, or within the remainder of the one year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  See 38 C.F.R. § 20.302(a) (2015).  The Veteran filed a substantive appeal in June 2013, which limited his appeal to the issue of service connection for stroke residuals.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.202 (2015) (in order to perfect an appeal to the Board, a claimant must file a substantive appeal, which consists of a properly completed and timely VA Form 9 or correspondence containing the necessary information.)  

Although the Veteran did not file a VA Form 9 on the issue of entitlement to service connection for ischemic heart disease, in January 2014, he submitted a VA treatment record reflecting a tentative diagnosis of ischemic heart disease, with an accompanying statement reflecting a desire to continue pursuing VA compensation for this disease.  The Board construes the January 2014 submission as a timely filed substantive appeal on the issue of entitlement to service connection for ischemic heart disease, as it was received approximately received within one year of the mailing of the determination being appealed, particularly when considering when the VA treatment record was printed.  Thus, the Board determines that it has appellate jurisdiction over this issue.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.
REMAND

Service connection for certain diseases, including ischemic heart disease, may be granted based on presumed exposure to certain herbicide agents, even though there is no record of such disease during service.  Presumed exposure to an herbicide applies for a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam or other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e), 3.313 (2015).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

The evidence of record reflects that the Veteran served aboard the USS Duluth from October 1969 to June 1971.  VA's Compensation Service has compiled a list of blue water ships that operated on the waters of Vietnam.  The list indicates that the Duluth was docked to the pier at Da Nang Harbor (as opposed to anchored in the harbor) from March 1971 to April 1971. As the Veteran was aboard the Duluth during this timeframe, and service in Vietnam is consistent with the circumstances of his service, the Board presumes that he was exposed to herbicide agents as there is no affirmative evidence to the contrary.  See 38 C.F.R. § 3.307(a)(6).

The Veteran's claim of service connection for ischemic heart disease was initially denied on the grounds that the Veteran does not have ischemic heart disease; however, an October 2013 VA clinical note reflects that the Veteran may have ischemic heart disease.  Specifically, his cardiac calcium score at the time "implies definite at least moderate [sic] atherosclerotic arterial disease, mild coronary disease highly likely."  

While the October 2013 treatment record implies that the Veteran has ischemic heart disease, the use of the terms "implies" and "highly likely" indicates that the diagnosis of ischemic heart disease was still somewhat in question, and that additional correlation of the diagnosis may have been necessary.  Remand is required so that all outstanding VA clinical notes may be obtained, as they may contain more conclusive evidence that the Veteran does have ischemic heart disease.  Additionally, another VA heart examination is warranted as the December 2012 VA examination found not diagnosis of ischemic heart disease.

The Veteran asserts that his July 2012 stroke was caused or aggravated by ischemic heart disease, or, alternatively, that it is directly related to his exposure to herbicides.  A December 2012 VA examination found that the Veteran's stroke was not related to ischemic heart disease, because the Veteran did not have a diagnosis of ischemic heart disease at that time.  The examination did not indicate whether the A new VA examination in connection with the stroke claim must be scheduled upon remand that addresses the multiple theories.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records.  

2.  Schedule the Veteran for a VA examination in connection with the ischemic heart disease claim.  The examiner should review the claims file and conduct any indicated testing.

The examiner should determine whether the Veteran has a heart disability that can be characterized as ischemic heart disease.

In making the determination, the examiner should consider the medical record, including the October 2013 VA treatment record.

A complete rationale for any opinion reached should be provided.

3.  Obtain a medical opinion as to the etiology of the Veteran's July 2012 stroke from an appropriate medical professional.  The entire record must be reviewed by the examiner.  An in-person examination of the Veteran is not required unless the examiner finds that such is medically necessary.  

The examiner is asked to state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's July 2012 stroke is directly related to an in-service event, including his presumed exposure to herbicides.

The examiner is advised that stroke residuals are not presumptively linked to exposure to herbicides; despite this, the Veteran is not precluded from submitting evidence that directly relates his stroke residuals to his herbicide exposure.  Thus, it is improper to conclude that stroke residuals are not related to ischemic heart disease simply because stroke is among the diseases that are presumptively linked to herbicide exposure.  

If the examiner finds that the Veteran's stroke is not directly related to his exposure to herbicides or any other in-service event, and if service connection for ischemic heart disease has been established, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's July 2012 stroke was caused or aggravated by his ischemic heart disease.  

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

The examination report must include a complete rationale for all opinions expressed.  

4.  Finally, readjudicate the appeal.  If a benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

